PER CURIAM:
Robert James Graves appeals the district court’s orders denying his motion under 18 U.S.C. § 3582(c)(2) (2006) and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Graves, No. 4:99-cr-70049-nkm-l (W.D.Va. May 22, 2008); 2008 WL 2550752 (June 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.